Citation Nr: 1503999	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-14 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for peripheral neuropathy of the right upper extremity, currently rated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for peripheral neuropathy of the left upper extremity, currently rated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for peripheral neuropathy of the right lower extremity, currently rated as 10 percent disabling.  

4.  Entitlement to an increased evaluation for peripheral neuropathy of the left lower extremity, currently rated as 10 percent disabling


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the issue of entitlement to total disability rating based upon individual unemployability (TDIU) was separately adjudicated in an October 2014 rating decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks higher ratings for service-connected peripheral neuropathy of the upper and lower extremities.  He has not waived initial AOJ consideration of the September 2014 VA diabetic sensory-motor peripheral neuropathy examination with findings to include moderate intermittent pain in the right and left lower extremity due to peripheral neuropathy.  Remand is required for initial AOJ consideration of the additional evidence added to the record since the May 2012 statement of the case.  

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the appeal, to include consideration of evidence received subsequent to the 2012 statement of the case.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




